Title: From Benjamin Franklin to Jane Mecom, 17 June 1784
From: Franklin, Benjamin
To: Mecom, Jane



Dear Sister,
Passy, June 17. 1784.

It is long since I have had the Pleasure of hearing from you, but am glad to hear by Cousin Williams that you were well the Beginning of this Year, and about to settle in the House at Boston, which you may consider as your own, and I hope you will be happy in it.—
I continue, Thanks to God, in very good Health, being at present only troubled with the Stone, which sometimes gives me a little Pain, & prevents my going in a Carriage where there are Pavements, but does not otherwise make me very unhappy; as I can take the Exercise of Walking, eat, drink, sleep, read, write and enjoy the Conversation of my Friends as usual.— Give my Love to your Daughter, and believe
 
Addressed: To / Mrs Mecom / Boston
